Title: John Thaxter to John Adams, 4 October 1775
From: Thaxter, John
To: Adams, John


     
      Dear Sir
      Hingham Octr. 4th. 1775
     
     Since your absence your family has been visited with such a scene of sickness, as, I believe it never before saw. Mrs’s. Adams, Tommy, Copeland, Susy and Patty have been sick with the disorder which began to rage when you left Braintree; but they have all recovered saving Patty who Yesterday lay at the point of death.
     Little Tommy, whom I affectionately love, had it so severely, that his life was despaired of; but God the great fountain and source of Being graciously averted the arrow of Death that seemed impending, and spared the tender Plant.
     Mrss. Adams, whom I have just Grounds to respect, I unfeignedly pity in her present Distress. The Care of her Family in its present Situation is perplexing and burdensome—almost too much for her to sustain considering she is but just recovering from the violent Operations of this debilitating disorder.
     I sympathize with her under an additional Distress, viz. the Loss of her Mother Smith, at whose Funeral Solemnity, she was Yesterday a mournful and an affected Attendant. One great Distress backed with another as severe has almost unnerved her; but Christian Fortitude cooperating with a firm Dependance on providential Support has enabled her to sustain the repeated Attacks of Distress and Despair.
     The Symptoms of this Disorder are greatly abated and we are in hopes its Operations will soon cease.—Sword and Pestilence spread wild Havock and Carnage among Men. The one and the other we have experienced; of late, the latter is gradually removeing; but the Duration of the former is known only to that God who hath appointed both. Appearances seem to indicate that the Scabbard must still continue in Exile, and that the Sword must not as yet seek her safe Retreat.
     
      I am, dear Sir, your very humble Servt:,
      J. Thaxter
     
    